Steven Wayne Fletcher v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-320-CR





STEVEN WAYNE FLETCHER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Steven Wayne Fletcher appeals his conviction for driving while intoxicated.  In a single issue, Appellant claims that the trial court erred by denying his motion to suppress. 





Officer Douglas Norman of the Roanoke Police Department observed Appellant turn without signaling from a private parking lot onto Holley Parkway, which is a public road, and from Holley Parkway onto Highway 114, which is a public road.  Officer Norman initiated a traffic stop based on Appellant’s failure to signal when he turned from Holley Parkway onto Highway 114.  Appellant claims that this stop was unauthorized because he was not required to signal when he turned onto Holley Parkway or onto Highway 114.  The provisions of the transportation code, however, required Appellant to use his turn signal to indicate an intention to turn from Holley Parkway onto Highway 114.  
See
 
Tex. Transp. Code Ann.
 § 545.104(a) (Vernon 1999).
(footnote: 2)  Because Officer Norman observed Appellant commit a traffic violation, his traffic stop of Appellant’s vehicle was authorized.  
See
 
Tex. Code Crim. Proc. Ann.
 art. 14.01(b) (Vernon 1977); 
Garcia v. State, 
827 S.W.2d 937, 944 (Tex. Crim. App. 1992); 
Moreno v. State
, 124 S.W.3d 339, 346 (Tex. App.—Corpus Christi 2003, no pet.); 
see also Whren v. United States
, 517 U.S. 806, 817, 116 S. Ct. 1769, 1776 (1996) (holding that when officer observes traffic violation, objective circumstances exist justifying stop of car).  We overrule Appellant’s issue and affirm the trial court’s judgment. 







SUE WALKER

JUSTICE



PANEL B:	LIVINGSTON, GARDNER, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: March 10, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.


2:Officer Norman observed Appellant fail to use a turn signal to indicate his intention to turn from a public street onto a public highway, so 
State v. Ballman
, No. 2-03-345-CR, 2004 WL 2914999 (Tex. App.—Fort Worth 2004, no pet.) is not controlling.